252 F.2d 636
102 U.S.App.D.C. 255
Phillip M. COLLINS, Appellant,v.UNITED STATES of America, Appellee.
No. 14200.
United States Court of Appeals District of Columbia Circuit.
Argued Jan 20, 1958.Decided Jan 30, 1958.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.
Mr. Martin L. Friedman, Washington, D.C.  (appointed by this Court), for appellant.
Mr. Walter J. Bonner, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Joseph M. Hannon, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Convicted of housebreaking and petty larceny, appellant seeks reversal on the ground that certain evidence used against him was obtained in an illegal search of his person.  We think it abundantly clear, however, that the search was not illegal.


2
Affirmed.